                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
 Plaintiff,                              )
                                         )
                    v.                   )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
 Defendants,                             )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
                  Defendant-Intervenors. )
                                         )

                                 NOTICE OF APPEARANCE

TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that, pursuant to Local Civil Rules 83.2(e) and 83.6(a),

ANDREW M. BERNIE, United States Department of Justice, Civil Division, Federal Programs

Branch, hereby enters his appearance as counsel of record for Defendants United States

Department of the Treasury; Internal Revenue Service; Steven T. Mnuchin, in his official capacity

as Secretary of the United States Department of the Treasury; and Charles P. Rettig, in his official

capacity as Commissioner of the Internal Revenue Service. Undersigned counsel hereby certifies

that he is personally familiar with the Local Rules of this Court

Dated: September 4, 2019                           Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES M. BURNHAM
    Deputy Assistant Attorney General

    ELIZABETH J. SHAPIRO
    Deputy Branch Director

 /s/ Andrew M. Bernie
 ANDREW M. BERNIE
 DC Bar No. 995376
 Civil Division, Federal Programs Branch
 1100 L Street, NW
 Washington, DC 20005
 Tel: (202) 616-8488 | Fax: (202) 616–8470
 andrew.m.bernie@usdoj.gov

    Counsel for Defendant




2
